Citation Nr: 0335624	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  00-14 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT  HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


REMAND

The veteran had active service from August to November 1980.  
This case came to the Board of Veterans' Appeals (Board) from 
an RO decision which denied service connection for bilateral 
hearing loss.  

Beginning in April 2003, the Board directly undertook 
development of the evidence on this issue, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) (2002).  The 
development, consisting of a July 2003 VA examination, was 
completed.  However, the Board development regulation was 
recently invalidated by a court decision, Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  In light of this, the case must be 
returned to the RO for further action.

Accordingly, the case is remanded for the following: 

After assuring that there has been 
compliance with the notice and duty to 
assist requirements of the law 
(38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159), the RO should readjudicate the 
claim for service connection for 
bilateral hearing loss, taking into 
account all evidence received since the 
statement of the case.  If the claim is 
denied, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, and they 
should be given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

                  
_________________________________________________
L. W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


